DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. Claims 1-4, 6-12, 15-18, and 21-32 are presently pending in this application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 was filed after the mailing date of the Notice of Allowance on 10/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
Applicant’s arguments, see page 9, filed 07/26/2021, in addition to the examiner’s amendment below, with respect to the allowable subject matter have been fully considered and are persuasive. The applicant states that allowable subject matter has been integrated into all of the pending independent claims. The Office agrees and furthermore recognizes that the newly added claim overcome the current prior art of record. The 103 rejections of the claims has been withdrawn. 
EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Coyne on 02/03/2022.
The application has been amended as follows: The claims as filed on 07/26/2021 have been
amended as follows (note that any unlisted claims remain as filed on 07/26/2021). 
	In claim 1, line 4, deleted “coupled to” and inserted --located at-- before “the distal tip,”.
Allowable Subject Matter
Claim 1-4, 6-12, 15-18, and 21-32 are allowed. See reasons for allowance in non-final rejection mailed 09/18/2020. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771